Citation Nr: 1018259	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2008 rating decision in which the RO denied 
service connection for a right knee condition.  In May 2008, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2008, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2008.

In June 2008 correspondence, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  A June 2008 
letter informed him that his hearing was scheduled for July 
2008.  However, in correspondence received in July 2008, the 
Veteran cancelled his hearing, and requested that the RO 
proceed with his appeal.  Under these circumstances, the 
Veteran's hearing request is deemed withdrawn.

In October 2009, the Board requested an additional medical 
opinion on this case from the Veterans Health Administration 
(VHA).  An opinion was obtained, and in February 2010 the 
Veteran and his representative were sent a copy of the 
opinion and allowed 60 days to submit additional evidence 
and/or argument.  No evidence or argument was received within 
the 60 days. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  While the Veteran contends that his right knee was 
aspirated in September or October 1968 due to a fall, and 
service treatment records show that the Veteran suffered a 
right knee contusion and abrasion in April 1969, no chronic 
right knee disability was demonstrated during active service, 
and the Veteran has not alleged a continuity of right knee 
symptoms since service.

3.  Degenerative joint disease of the right knee was first 
diagnosed over 36 years after the Veteran's separation from 
service, and the only competent, probative opinion to address 
the question of whether there exists a nexus between the 
current knee disability and injury/symptoms in service weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the right knee are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  This letter also included information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The March 2008 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the June 2007 letter-which meets the 
content of notice requirements described in Dingess/Hartman 
and Pelegrini-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA outpatient treatment records, the 
report of an August 2007 VA examination, and a January 2010 
expert opinion.  Also of record and considered in connection 
with this matter are various written documents provided by 
the Veteran, and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record on the claim for degenerative joint 
disease of the right knee is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for degenerative joint disease of the right knee 
must be denied.

Service treatment records reflect that, in April 1969, the 
Veteran complained of right knee pain from a fall while 
running to his bunker.  The contusion and abrasions were 
cleaned and wrapped with a bandage.  The Veteran was placed 
on light duty for approximately three days.  No further 
complaints were made regarding this injury.  On examination 
at separation, the Veteran's lower extremities were normal.  
The Veteran acknowledged by signature that he had informed 
the Medical Officer of all physical defects, illness, and 
injury known to him.

Although not documented in service treatment records, the 
Veteran also alleges that in September 1968 or October 1968, 
he laced his knee open during a rocket attack in Vietnam.  He 
did not seek medical treatment until his knee began to swell.  
A corpsman drained the fluid from the knee.  Afterwards, the 
knee was "better," according to the Veteran.

VA outpatient treatment records from August 2005 to December 
2007 reflect that the Veteran complained of an uncomfortable 
right knee in August 2005, due to a twisting accident in June 
2005.  After the twisting accident, the Veteran's right knee 
was initially painful and swollen, but later resolved.  In 
mid-August, the Veteran's right knee began to swell again 
without any re-injury.  The Veteran noted that he did a lot 
of walking on vacation and had recently gained a large amount 
of weight.  The Veteran was referred to orthopedics for a 
consultation.  On consultation in December 2005, the Veteran 
noted that he had insidious onset of right knee pain 
approximately six months ago, which had become progressively 
worse.  The Veteran complained of fairly constant aching, 
nonradiating pain, mainly of the medial aspect and also 
behind the knee.  The Veteran reported a history of twisting 
injuries, as well as right knee aspiration 38 years ago (in 
service).  He noted that he walked approximately four to five 
miles per day for his job.  The diagnosis was right knee 
pain, probably secondary to degenerative joint disease, 
narrowing of the medial compartment, and patellofemoral 
degenerative disease.  Medial meniscus tear and Baker's cyst 
were also possible diagnoses.

An MRI of the right knee performed later that month revealed 
osteoarthritis, characterized by full-thickness cartilage 
defects in both medial and patellofemoral compartments.  
Cartilage in the medial compartment was completely denuded.  
A small effusion and moderate-sized popliteal cyst were 
found.  The Veteran was diagnosed with osteoarthritis with 
full-thickness cartilage loss in both medial and 
patellofemoral compartments, as well as degeneration and tear 
of the body and anterior horn of the medial meniscus.

On orthopedic examination in January 2006, the Veteran 
complained of progressive right knee pain, increasing over 
the last year.  The Veteran was diagnosed with moderately 
severe degenerative arthritis of the medial compartment with 
a meniscus tear.  A total knee replacement was performed in 
July 2007.

On VA examination in August 2007, the Veteran had slight 
swelling of the right knee, tenderness, with an intact, well-
healed surgical incision.  The Veteran was diagnosed with 
degenerative joint disease of the right knee, with chronic 
strain status post total knee replacement.  In February 2008, 
the claims file was returned to the examiner for a nexus 
opinion.  The examiner stated that he could not resolve the 
question of whether the Veteran's current right knee 
disability was directly related to the minor contusion 
sustained in 1969 without resorting to mere speculation.

In October 2009, the Board requested an additional medical 
opinion on this case from the VHA.  In January 2010, an 
opinion by an orthopedic physician was submitted to the 
Board.  The physician reviewed the clinical records, noting 
the Veteran's assertion of his 1968 injury where his knee was 
aspirated.  The physician noted that the Veteran's separation 
exam in 1969, however, did not list any knee abnormalities, 
and the Veteran did not require any further treatment around 
the time of his injury.  In 2005, the Veteran was noted to 
have significant degenerative joint disease, particularly in 
the medial and patellofemoral compartments.  He was also 
noted to be obese and working a manual labor job, which 
included walking four to five miles per day.  Based on this 
evidence, the physician found that it was not likely that the 
Veteran's degenerative joint disease, diagnosed in 2005, was 
proximately due to an in-service injury in 1968 and/or 1969. 

The evidence of record clearly establishes that the Veteran 
has a current degenerative right knee disability, as 
reflected in December 2005 and January 2006 orthopedic 
reports showing diagnoses of degenerative joint disease of 
the right knee based on x-ray and MRI findings.  However, the 
record simply fails to establish that the Veteran's 
degenerative joint disease of the right knee is medically 
related to service.

As indicated, service treatment records show that the Veteran 
was treated for a contusion and abrasions in April 1969, and 
he alleges that he suffered an additional right knee injury 
in September or October 1968, where his right knee was 
aspirated.  The Board points out that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Veteran is also competent to testify about observable 
symptoms or injury residuals, such as tinnitus (i.e., ringing 
in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is 
competent to report a continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the Veteran is competent to state that he 
injured his right knee in 1968, and the Board finds that this 
statement is credible.  The Veteran, however, does not assert 
continuity of symptomatology related to his right knee.  In a 
June 2007 statement, the Veteran reported that after the 
fluid was drained from his knee in 1968, his knee was better.  
The report of the Veteran's August 1969 separation 
examination is negative for finding or complaint of any 
residual disability from his right knee injuries.  Hence, no 
chronic right knee disability wad shown in service.  On VA 
outpatient medical treatment, the Veteran consistently 
reported that the onset of his right knee pain occurred after 
a twisting accident in June 2005.  The Veteran does not 
allege that he has continuously suffered right knee pain 
since service.

Moreover, the first documented evidence of degenerative joint 
disease of the right knee was in December 2005-over 36 years 
after the Veteran's service; this is well outside of the one-
year period for establishing service connection for the 
disability (arthritis) on a presumptive basis.  The Board 
also notes that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the only competent medical opinion to directly 
address whether current degenerative joint disease of the 
right knee is related to the Veteran's military service 
weighs against the claim.  In this regard, the January 2010 
orthopedic physician opined that the Veteran's current right 
knee disability is unrelated to military service.  The Board 
accepts this opinion as probative and dispostive evidence on 
the medical nexus question, based as it was upon full 
consideration of the Veteran's service and post-service 
records, including the Veteran's assertions, as well as 
supported by stated rationale.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (the probative value of a physician's opinion 
depends in part on the reasoning employed by the physician 
and whether or not (or the extent to which) he reviewed prior 
clinical records and other evidence).   Significantly, 
neither the Veteran nor his representative has presented or 
identified a contrary medical opinion that, in fact, supports 
the claim.

Finally, as for any direct assertions by the Veteran and/or 
his representative that there exists a medical nexus between 
current degenerative joint disease of the right knee and the 
Veteran's military service, such evidence provides no basis 
for allowance of the claim.  As indicated above, the matter 
on which this claim turns is within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for degenerative joint disease of the 
right knee must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


